Citation Nr: 1542236	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel

INTRODUCTION

The Veteran had active service from October 1985 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied the claim of entitlement to TDIU benefits.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Houston, Texas, in July 2015.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

As a point of clarification, a January 2015 rating decision adjudicated issues of  entitlement to increased evaluations for a psychiatric disorder, headaches, a lumbosacral strain, a cervical strain, hearing loss of the right ear and a burn scar of the right forearm.  Thereafter, a supplemental statement of the case was issued in May 2015 which continued the denials.  The Board, however, observes that the foregoing issues are not before the Board as there is no jurisdiction conferring Notice of Disagreement.  The Veteran and her representative confirmed during the July 2015 hearing that the only issue appealed to the Board was entitlement to TDIU benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to TDIU benefits.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the present case, the Veteran is service-connected for headaches (rated as 50 percent disabling), major depressive disorder (rated as 50 percent disabling), a lumbosacral strain (rated as 20 percent disabling), a cervical strain (rated as 10 percent disabling), hearing loss of the right ear (rated as 0 percent disabling), status post nasal bone fracture (rated as 0 percent disabling) and a burn scar of the right forearm (rated as 0 percent disabling), for a combined disability evaluation of 80 percent (as of July 19, 2007).  As such, the Veteran has met the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16 since July 19, 2007.  

In addition to meeting the schedular criteria 38 C.F.R. § 4.16(a), the evidence must also demonstrate that the Veteran's service-connected disabilities have rendered her unable to obtain or maintain a substantially gainful occupation.  In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Presently, it is unclear from the evidence of record whether the Veteran's service-connected disabilities, taken as a whole, result in an inability to obtain or maintain a substantially gainful occupation.  The Veteran was most recently afforded VA examinations for her service-connected disabilities in 2014 and 2015.  According to December 2014 VA examination reports, the Veteran's hearing loss and lumbar spine disability did not result in any functional impact.  May 2015 VA examination reports also concluded that the Veteran's service-connected burn scar and cervical spine disability resulted in no functional impact.  

However, a December 2014 VA examination report suggests that the Veteran's headaches would reduce work efficiency.  Specifically, it was noted that the Veteran was currently unemployed and that she stated her headaches would reduce work efficiency if employed.  Regrettably, no examples were provided as requested as to how the Veteran's headaches would in fact reduce her work efficiency.  The Veteran's reported symptoms were discussed earlier in the examination report.  However, no examples specifically identifying how the Veteran's symptoms would impact her ability to work were provided.  

The Veteran was also afforded a VA examination for her service-connected depression in January 2015.  The examiner assigned diagnoses of persistent depressive disorder (which was noted to represent a progression of the already established diagnosis of major depressive disorder) and an unspecified personality disorder.  A personality disorder was also found during a 2006 VA examination.  According to the examiner, it was possible to differentiate what symptom(s) is/are attributable to each diagnosis.  However, the examiner then stated that there was considerable overlap between the symptoms of a depressive disorder and personality disorders.  Both disorders caused mood fluctuations and affective mobility, which could also result in interpersonal conflicts.  Therefore, the symptoms of each condition could not be accurately and reliably delineated.  The two disorders were related and exacerbated one another, and each disorder's impact varied over time and across contexts.  The examiner concluded that the Veteran's mental disorders resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner reiterated that in general, the Veteran's disturbance in occupational and social functioning was equally attributable to all diagnoses.  These disorders were related and exacerbated one another, and each disorder's impact varied over time and across contexts.  Therefore, the degree to which symptoms of each diagnosis impacted her social and occupational functioning could not be reliably discerned.  

The impact of the Veteran's service connected disabilities on her functioning has been separately evaluated.  The Board finds that the Veteran should undergo a VA Social and Industrial Survey to assist the Board in determining the combined effect of her service-connected disabilities on her ability to perform sedentary type of work and manual type of work.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in a TDIU case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/AMC should schedule the Veteran for a VA Social and Industrial Survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning and social and industrial capacity.  

The ultimate purpose of the VA Social and Industrial Survey is to ascertain the impact of the Veteran's service-connected disabilities on her ability to perform physical and sedentary work.  

A written copy of the report should be associated with the claims folder.  

2.  After completing this action, the AOJ/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




